Case ruled by Langworthy v. Reisinger, ante, p. 24.
This is a companion case to No. 174 and it is an action by the husband to recover for medical care, loss of society, and services of his wife, Minnie Langworthy, and grows out of the same facts that are set forth in Langworthy v. Reisinger,ante, p. 24, 23 N.W.2d 482.
This case was tried with, and involved the consideration of questions determined in Langworthy v. *Page 30 Reisinger, ante, p. 24, 23 N.W.2d 482.  The conclusions reached in that case control here.
By the Court. — Judgment reversed, and cause remanded with directions to dismiss plaintiff's complaint.